Citation Nr: 0331727	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  96-44 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for residuals of a gunshot wound of the right hand.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for residuals of a gunshot wound of the right thigh.  

3.  Entitlement to service connection for tuberculosis.  

4.  Entitlement to service connection for a bilateral foot 
disability.  

5.  Entitlement to service connection for a skin disability 
due to exposure to herbicides.  

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Service connection is presently in effect for post-traumatic 
stress disorder, rated 70 percent disabling; for type II 
diabetes mellitus, rated 20 percent disabling; and for 
bilateral hearing loss, noncompensably rated; with a combined 
compensation rating of 80 percent.  The Board notes that 
considerable additional evidentiary development pursuant to 
the provisions of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and for 
other reasons would be desirable in this appeal.  However, 
the appellant has disappeared, and the RO has been unable to 
locate him.  His payments of VA disability compensation 
benefits were discontinued effective in April 2001 because 
the VA checks being sent to his last address of record were 
being returned by the U.S. Postal Service as undeliverable; 
and he has not contacted the RO concerning a resumption of 
his very substantial VA disability payments.  In addition, 
inquiries by the RO directed to the appellant's 
representative, the Social Security Administration, local 
hospitals, and a search of local prison inmate registers, 
produced no information as to the appellant's current 
whereabouts.  Accordingly, the Board has concluded that the 
additional development needed in this case, such as current 
VA examinations of the appellant, or effective notification 
of his rights under the VCAA, is not feasible at the present 
time.  


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of 
gunshot wounds of the right hand and right thigh was 
previously denied by unappealed rating action dated in 
February 1976.  

2.  Evidence received since the February 1976 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim seeking service connection for 
residuals of a gunshot wound of the right hand or the claim 
seeking service connection for residuals of a gunshot wound 
of the right thigh.  

3.  Tuberculosis was not present in service or manifested 
within three years of the veteran's discharge from service, 
nor is it etiologically related to service.  

4.  The appellant's only current skin disorders and only foot 
disorders are tinea pedis and onychomycosis; neither is 
etiologically related to his exposure to herbicides in 
service or otherwise etiologically related to service.  

5.  The appellant failed to report for VA audiological 
examinations in February 1996, November 1996 and December 
1997 in connection with the present claim for a compensable 
rating for hearing loss; no other evidence adequate for 
rating purposes is of record; and his present whereabouts are 
unknown.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim seeking service connection for residuals of a 
gunshot wound of the right hand.  38 U.S.C.A. §5108 (West 
2002); 38 C.F.R. § 3.156(a)(2001).  

2.  New and material evidence has not been received to reopen 
the claim seeking service connection for residuals of a 
gunshot wound of the right thigh.  38 U.S.C.A. §5108 (West 
2002); 38 C.F.R. § 3.156(a)(2001).  

3.  Entitlement to service connection for tuberculosis, a 
bilateral foot disability, or a skin disability due to 
exposure to herbicides is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).  

4.  Entitlement to a compensable rating for hearing loss 
disability is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.655, 4.1, 4.85, Diagnostic Code 6100 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Entitlement to service connection for residuals of gunshot 
wounds of the right hand and right thigh was denied by 
unappealed rating action dated in February 1976.  The 
evidence of record at that time showed that the appellant had 
reported at the time of his entry on to active duty that he 
had sustained gunshot wounds of the right hand and right 
thigh prior to service; and there was no evidence of 
aggravation in service of these gunshot wounds.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment and it applies only to claims to 
reopen received on and after August 29, 2001.  The 
appellant's present claim to reopen was received in 1993, so 
this new amendment does not apply to this case.  

The evidence received since the February 1976 decision does 
not suggest that a gunshot wound of the right hand or right 
thigh was incurred or aggravated during service.  Service 
records establish that the appellant received a Purple Heart 
Medal for wounds sustained in combat with the enemy on 
February 2, 1968; but these wounds consisted of abrasions to 
the appellant's right knee and did not involve the right hand 
or right thigh.  The Board concludes that the new evidence 
received since February 1976 is not so significant that it 
must be considered in order to fairly consider the merits of 
either claim.  Accordingly, reopening of the claims is not in 
order.  

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  In addition, tuberculosis 
may be presumed to have been incurred or aggravated in 
service if it was manifested to a compensable (10 percent) 
degree within three years of the claimant's separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Tuberculosis:

The service medical records are completely negative for any 
evidence of tuberculosis.  A chest X-ray study in November 
1969 in connection with the appellant's separation medical 
examination was normal, and the clinical evaluations of his 
lungs and chest on this examination were normal.  A VA chest 
X-ray in July 1975 was normal, and the appellant gave no 
history or complaints indicative of tuberculosis on a VA 
examination at that time.  VA outpatient treatment records 
dating from 1993 to 2001 reflect no evidence of tuberculosis.  

On a VA tuberculosis examination in October 1996, the 
appellant related that he had a positive PPD (purified 
protein derivative test for tuberculin) and an abnormal chest 
X-ray in the 1980's.  Chest X-ray films and physical 
examination of the appellant in October 1996 were all normal, 
except for a chronic cough productive of white sputum.  There 
were no complaints of wheezes, exertional dyspnea, or chest 
pain on the VA examination in October 1996.  The appellant 
later told a VA psychiatric examiner in November 1996 that he 
had a positive skin test in 1969; but that X-rays found 
nothing, and he was given no medications at that time.  A PPD 
test in November 2000 was negative.  

Since the none of the medical evidence shows that the veteran 
has been found to have tuberculosis, service connection is 
not in order for this claimed disability.  

Bilateral Foot Disability:  

The service medical records document no evidence of a foot 
disorder, and the appellant's feet were clinically evaluated 
as normal on the separation medical examination in November 
1969.  There is no post-service medical evidence of a foot 
disorder until November 1996, when the veteran underwent a VA 
examination which disclosed the presence of tinea pedis and 
onychomycosis.  There is no medical evidence of a nexus 
between the veteran's current disorders of the feet and his 
military service.  Although the appellant obviously believes 
otherwise, he is not competent to offer such a medical 
judgment.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Accordingly, this 
claim must also be denied.  

Skin Disability Secondary to Herbicide Exposure:

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Porphyria cutanea tarda, chloracne and other acneform 
diseases are subject to presumptive service connection on an 
Agent Orange basis.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

Neither tinea pedis nor onychomycosis is among the diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of tinea pedis or onychomycosis in humans.  
See 38 C.F.R. § 3.309(e).  

The appellant served in Vietnam, and he is presumed to have 
been exposed to herbicides such as Agent Orange in use in 
Vietnam at that time.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, his documented skin disorders, tinea pedis and 
onychomycosis, are not subject to presumptive service 
connection.  Moreover, as discussed above, there is no 
medical evidence linking either of these disorders to the 
veteran's military service.  Accordingly, service connection 
is not in order for skin disability due to herbicide 
exposure.  

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has noted that the "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The current noncompensable rating for the service-connected 
hearing loss disability has been in effect since March 1975 
and was most recently confirmed and continued based upon the 
findings reported on a VA audiometric evaluation of the 
appellant in March 1991.  

It is reported in the statement of the case that the 
appellant failed to report for official audiometric 
examinations in November 1993 and February 1996 in connection 
with the present claim for an increased rating.  A VA ear 
examination in October 1996 disclosed all normal or negative 
findings; and the appellant subsequently failed to report for 
scheduled audiometric evaluations by VA staff in November 
1996 and again in December 1997.  No good cause for these 
repeated failures to appear has been established; it appears 
that the appellant may not always have been notified of these 
examinations in a timely manner because he failed to keep VA 
informed of his current address at all times.  

In December 1997, the appellant reported that VA had recently 
issued him hearing aids, and this is confirmed in the 
relevant VA outpatient treatment records.  However, the 
extensive VA outpatient records do not reflect any 
audiometric testing or findings which could be used to rate 
the appellant's degree of hearing loss pursuant to the Rating 
Schedule.  As previously mentioned, the appellant's current 
address is unknown despite an extensive search by the RO, so 
it is impossible to schedule him for a current official 
audiometric evaluation.  Consequently, the Board is left with 
a record which provides no basis for allowing the claim.  

(CONTINUED ON NEXT PAGE)




ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for residuals of a gunshot wound of the right hand 
is denied.  

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for residuals of a gunshot wound of the right 
thigh is denied.  

Service connection for tuberculosis is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for a skin disability due to exposure to 
herbicides is denied.  

A compensable rating for bilateral hearing loss disability is 
denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



